DETAILED ACTION
This communication is a first Office Action Non-Final rejection on the merits. Claims 1-23 as originally filed are currently pending and are considered below. 
Priority
This application discloses and claims only subject matter disclosed in prior application no 14/940,373, filed November 13, 2015, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application constitute a continuation.
Terminal Disclaimer
The terminal disclaimer filed on June 3, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10, 824,987 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-23 are allowed.


Reasons for Allowance
The most remarkable prior arts on record are to Rothman U.S. Patent Application Publication 2012/0095881 and Nuzzi et al. U.S. Patent Application Publication 2013/0198002. 
Rothman is directed to  software system with an ability to atomize e-commerce. The capability of buying and selling a product can be inserted onto any website, even websites that are not directly related to e-commerce. The capability can be pushed out to 3rd party sites, widgets on social networking sites, references in blogs, articles, etc. For example, a reference to a product on a 3rd party website contains a link to buy or sell the product or service, without having to leave the 3rd party website. As used herein, a "reference" can be anything which references a product or service, such as images, text, a widget, etc. In some cases, a reference can be referred to as an "ad." Rothman, Abstract.
Nuzzi et al. is directed to retrieving information related to a plurality of viewable items in a dynamic digital event, the information including metadata, by displaying an indication on an end user device that one or more of the items are present within at least a portion of the dynamic digital event; identifying the location of the end user device; based on its location, identifying one or more merchants at or near the location of the end user device that offer at least one of the items, and displaying such information on the end user device. The system may determine whether a merchant may offer a special offer with respect the item. If no merchant offers the advertised item at or near the location, the system may select a merchant providing an item similar or substitutable for the advertised item. Object recognition may be employed, including using near real-time tagging. Nuzzi et al., Abstract. 
Rothman nor Nuzzi et al. teach the limitations of the claimed invention, where identifying at least one vendor offering the at least one product when a physical store of each of the at least one identified vendor is in the vicinity of a geographical location of the user device and wherein the at least one product is interrelated to the identified product-related information. Moreover, none of the prior art of record remedies the deficiencies found in Rothman and Nuzzi et al. or could be combined with any other reference to produce the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Search and Prior Art

The search conducted in connection with this Office Action, as well as previous Actions, encompassed the inventive concepts as defined in the Applicant’s specification. That is, the search(es) included concepts and features which are defined by the pending claims but also pertinent to significant although unclaimed subject matter. Accordingly, such search(es) were directed to the defined invention as well as the general state of the art, including references which are in the same field of endeavor as the present application as well as related fields (e.g. POS/Payment/Transaction widget and Location-based inventory).
Therefore, in addition to prior art references cited and applied in connection with this and any previous Office Actions, the following prior art is also made of record but not relied upon in the current rejection:
Srinath et al. U.S. Patent Application Publication 2016/0148304 discusses a system and method for content integrated product purchasing.
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHFORD S HAYLES whose telephone number is (571)270-5106. The examiner can normally be reached M-F 6AM-4PM with Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHFORD S HAYLES/               Primary Examiner, Art Unit 3687